Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/8/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Palan on 7/6/2022.

The application has been amended as follows: 


Claim 1, “An adjustable milker unit hose support for a milker unit hose, the adjustable hose support comprising: a frame; a support arm is pivotably joined to the frame for movement between a milking position and a parked position; a stationary jaw joined to the frame; a moving jaw fixed to the support arm for movement therewith, and disposed to oppose the stationary jaw; and a flexible hose support member having a plurality of releasably engageable positions, wherein the flexible hose support member is entrapped between the stationary jaw and the moving jaw when the support arm is in the milking position to support the milker unit hose above a floor and passively released from the stationary jaw and the moving jaw as the support arm moves to the parked position.”
Claims 2-6 and 8-10, in line 1, “for milker unit hoses” has been changed to --for a milker unit hose--. 

Reasons for Allowance
Claims 1-6 and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to show or render obvious a flexible hose support member having a plurality of releasably engageable positions, wherein the flexible hose support member is entrapped between the stationary jaw and the moving jaw when the support arm is in the milking position to support the milker unit hose above a floor and passively released from the stationary jaw and the moving jaw as the support arm moves to the parked position, of the adjustable milker unit hose support for a milker unit hose, as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lim (KR 101540995 B1) shows a flexible cable tie having a plurality of releasably engageable positions at the ball type binding members 111; and  Redmond (U.S. Patent No. 5,950,561) shows a retractable chain/cord for upright attachment and storage of teat cups.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIELLE A CLERKLEY/           Examiner, Art Unit 3643                                                                                                                                                                                             
/PETER M POON/           Supervisory Patent Examiner, Art Unit 3643